Exhibit CKE Restaurants, Inc. Amendment No. 4 to Employment Agreement This Amendment No. 4 (the “Amendment”) to Employment Agreement is entered into as of January 28, 2010 and effective on the earlier of April 15, 2010, or seven days after the filing of the Company’s Form 10-K for Fiscal 2010, by and between CKE Restaurants, Inc. (the “Company”) and Theodore Abajian (the “Employee”). RECITALS: A.The Company and the Employee entered into an Employment Agreement, dated as of January 2004, and amended on December 6, 2005, October 12, 2006 and December 16, 2008 (collectively, the “Agreement”). B.The Company and the Employee now desire to further amend the Agreement as set forth below. C.The primary purposes of this Amendment will be to (i) extend the annual cash bonus formula for Fiscal 2011, (ii) reallocate Performance Shares from performance-based vesting to time-based vesting for the grants on October 12, 2009 and 2010, (iii) establish new vesting criteria for all Performance Shares which have not vested based upon the Company’s performance through Fiscal 2010, whether theretofore or thereafter granted, and (iv) restrict the sale of the grants referenced in (ii) above until January 30, 2014.All Performance Shares granted prior to the completion of Fiscal2010 will vest in accordance with the existing terms of the Agreement through Fiscal AGREEMENT 1.Other Compensation and Fringe Benefits.Section 4(e) is hereby amended to extend the bonus provided for therein to fiscal year 2011. 2.Other Compensation and Fringe Benefits.Section 4, Clause (f) of the Agreement, and the Exhibits referenced therein, are hereby amended and restated in their entirety as follows: “(f)Restricted Shares. (i)Employee shall be granted, subject to items (iii) and (iv) below, “restricted shares” as provided on Exhibits A and B attached hereto.The “restricted shares” provided for on Exhibit A are hereinafter referred to as “Time-Based Shares,” the “restricted shares” provided for on Exhibit B are hereinafter referred to as “Performance Shares” and, collectively, the Time-Based Shares and the Performance Shares are hereinafter referred to as the “Restricted Shares.”The amount of Restricted Shares, the dates of grant (hereinafter, each date of grant on Exhibits A and B is referred to as “Date of Grant”), the terms and conditions of vesting and other provisions relating thereto are set forth on the respective Exhibits.All Restricted Shares shall be granted under one or more of the Company’s equity-based plans approved by the Company’s stockholders (a “Company Equity Plan”), as determined by the Company’s Compensation Committee at the time of grant, except as provided in Sections 7(b)(vi) and 8(b)(vi) below. (ii)The purchase price for all Restricted Shares shall be $0.00. (iii)All grants provided for on Exhibits A and B shall be subject to the availability of “restricted shares” under a Company Equity Plan on the Date of Grant, except as provided in Sections 7(b)(vi) and 8(b)(vi) below.If there are not enough “restricted shares” available under a Company Equity Plan on any Date of Grant, (a)any short-fall shall be allocated first to Performance Shares and then to Time-Based Shares, and (b) the Company shall have no obligation to make any other form of compensation available to the Employee in lieu of any short-fall.The Company shall use its best efforts to cause the stockholders of the Company to approve either an amendment to any current Company Equity Plan or the adoption of a new Company Equity Plan, to assure that, at any given time, “restricted shares” are available to fulfill the grants provided for on Exhibits A and B. (iv)The Employee must be an eligible participant under a Company Equity Plan on the Date of Grant in order to be entitled to a grant of Restricted Shares on that date, except as provided in Sections 7(b)(vi) and 8(b)(vi) below. (v)All grants of Restricted Shares shall be on the form of agreement being used on the respective Date of Grant, containing, however, the specific terms set forth in this Amendment. (vi)All grants of Restricted Shares pursuant to this Amendment shall be administered pursuant to the terms and provisions of the Company Equity Plan under which they were granted. (vii)The Employee agrees that he may only sell Restricted Shares after they vest, as follows, subject to compliance with all securities’ laws: (a)Restricted Shares necessary to pay any income taxes (including withholding taxes) on the vesting thereof; (b)For
